In an action for specific performance of an agreement giving *585plaintiff an option to purchase shares of its capital stock, the parties cross-appeal from so much of a judgment of the Supreme Court, Nassau County, entered March 2, 1970 after a nonjury trial, directing transfer of the stock to plaintiff, as fixed the net amount to be paid by plaintiff therefor at $62,993.13, without interest. Judgment modified, on the law, by adding thereto a provision that the $62,993.13 payable to defendant shall bear interest at the appropriate rates fixed by the Banking Board of the State of New York for the period from the date of entry of the judgment, March 2, 1970, to the date payment is made. As so modified, judgment affirmed insofar as appealed from, on the opinions of Special Term, without costs. The findings of fact are affirmed, except insofar as the contrary is indicated hereinbelow. We note that in the Special Term Justice’s opinion dated January 29, 1970 he incorrectly stated that in 1965 a loss caused by inability ¡to collect certain sums from Forest Plastics, Inc., had been charged against plaintiff’s income for that period, when in fact it had been charged against retained earnings. Despite this misstatement of fact, we agree with Special Term’s conclusion on the point there involved. In all other respects, we agree with Special Term’s findings of fact and conclusions of law. Rabin, P. J., Munder, Martuscello, Latham and Shapiro, JJ., concur.